DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a “ground engaging members” and “mounting structure.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-25, 27, 29-30, 32-33, 35, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rorabaugh (US 2010/0168933).
Rorabaugh discloses;
Claim 23.  A utility loader comprising: a lift frame (16) carrying a prime mover (not illustrated), the lift frame including left and right sides; ground engaging members (26) operatively attached to the lift frame, wherein at least one of the ground engaging members is powered by the prime mover to propel the lift frame over a ground surface; a control console (56) located at or near a rear end of the lift frame, the control console carrying controls (52) adapted to be manipulated by an operator either: standing on a platform (54) mounted near the rear end of the lift frame; or walking behind the lift frame; and a lift arm assembly (18) attached to at least one of the left and right sides of the lift frame, wherein the lift arm assembly comprises: a rear lift arm (66) including a front end and a rear end, wherein the rear end of the rear lift arm is pivotally attached to the lift frame; a front lift arm (110) also including a front end and a rear end, wherein the rear end of the front lift arm is telescopically engaged with the front end of the rear lift arm such that a distance between the rear end of the rear lift arm and the front end of the front lift arm is variable; a lift actuator (68) operatively connected between the lift frame and a substantially forwardmost point of the rear lift arm, the lift actuator adapted to pivot the rear lift arm relative to the lift frame; and an extension actuator (108) adapted to extend or retract the front lift arm relative to the rear lift arm (Par. 0010-0027 and Fig. 1 and 5).  
Claim 32.  A utility loader comprising: a lift frame (16) carrying a prime mover (not illustrated), the lift frame including left and right sides; ground engaging members (26) operatively attached to the lift frame, wherein at least one of the ground engaging members is powered by the prime mover to propel the lift frame over a ground surface; a control console (56) located at or near a rear end of the lift frame, the control console carrying controls (52) adapted to be manipulated by an operator either: standing on a platform (54) mounted near the rear end of the lift frame; or walking behind the lift frame; and a lift arm assembly (18) attached to at least one of the left and right sides of the lift frame, wherein the lift arm assembly comprises: a rear lift arm (66) including a front end and a rear end, wherein the rear end of the 
Claim 24.  The loader of claim 23, wherein the rear lift arm comprises a bracket (42), wherein the bracket defines an attachment point (72), wherein the lift actuator is connected to the bracket of the rear lift arm at the attachment point (Fig. 1).  
Claims 25 and 33.  The loader of respective claims 23 and 32, wherein the prime mover is positioned on the lift frame at a location lateral to the lift arm assembly (Par. 0014 and Fig. 1).  
Claims 27 and 35.  The loader of respective claims 23 and 32, wherein the rear lift arm is pivotally attached to the lift frame at a lift arm pivot axis (70) located forward of the operator (Fig. 1).  
Claim 29.  The loader of claim 23, wherein the lift arm assembly comprises left and right lift arm assemblies (Fig. 4) attached to the left and right sides of the lift frame, respectively, wherein the prime mover is located at a position on the lift frame that is between the left and right lift arm assemblies (Par. 0014 and Fig. 1 and 4).  
Claims 30 and 37.  The loader of respective claims 23 and 32, further comprising: a mounting structure (20) pivotally attached to the front end of the front lift arm, a tool assembly (22) carried on the front end of the front lift arm, and at least one tilt actuator (114) connected between the mounting structure and .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26, 28, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Rorabaugh in view of Albright et al. (US 6,726,437).
	Rorabaugh does not recite;
Claim 26 and 34.  A forwardmost portion of the ground engaging members is forward of the front end of the rear lift arm regardless of a position of the rear lift arm.  
Claims 28 and 36.  The rear lift arm is pivotally attached to the lift frame at a lift arm pivot axis located aft of rearmost contact point between the ground surface and the ground engaging members.  
However, Albright discloses a lift frame (12) carrying a prime mover (not illustrated), ground engaging members (14), and a lift arm assembly (22) comprising a rear lift arm (40) and a front lift arm (42) telescopically engaged with the rear lift arm, and further teaches a forwardmost portion of the ground engaging members is forward of the front end of the rear lift arm regardless of a position of the rear lift arm (Fig. 1), and the rear lift arm is pivotally attached to the lift frame at a lift arm pivot axis (Fig. 1) located aft of rearmost contact point between the ground surface and the ground engaging members (Col. 2-3 and Fig. 1).
Therefore, in view of Albright’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Rorabaugh’s lift arm assembly configuration with respect to the ground engaging members so that the lift arm pivot point was located aft of rearmost contact point between the ground surface and the ground engaging members, and that the forwardmost portion of the ground engaging members is forward of the front end of the rear lift arm to provide a longer lift arm assembly to obtain a higher reach while positioning the bucket as close to the machine center of mass as possible.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Rorabaugh in view of Mrozek (US 3,493,133).
	Rorabaugh does not recite;
Claim 31.  The rear lift arm comprises one or more threaded adjusters movably coupled to the rear lift arm and configured to contact the front lift arm.  
	However, Mrozek discloses a telescopic arm assembly (27) comprising a rear arm (28) and a front arm (43) telescopically engaged with the rear arm, and further teaches the rear lift arm comprises one or more threaded adjusters (46) movably coupled to the rear lift arm and configured to contact the front lift arm to facilitate alignment and realignment of the front arm with the rear arm (Col. 3-5 and Fig. 1-2).  
.

Claims 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Rorabaugh in view of Baker et al. (US 5,249,379).
	Rorabaugh discloses;
Claim 39.  A utility loader comprising: a lift frame (16) carrying a prime mover (not illustrated), the lift frame including left and right sides; ground engaging members (26) operatively attached to the lift frame, wherein at least one of the ground engaging members is powered by the prime mover to propel the lift frame over a ground surface; a control console (56) located at or near a rear end of the lift frame, the control console carrying controls (52) adapted to be manipulated by an operator either: standing on a platform mounted near the rear end of the lift frame; or walking behind the lift frame; and left and right lift arm assemblies (66 and 110) attached to left and right sides of the lift frame, respectively, wherein each of the left and right lift arm assemblies comprises: a rear lift arm (66) including a front end and a rear end, wherein the rear end of the rear lift arm is pivotally attached to the lift frame; a front lift arm (110) also including a front end and a rear end, wherein the rear end of the front lift arm is telescopically engaged with the front end of the rear lift arm such that a distance between the rear end of the rear lift arm and the front end of the front lift arm is variable; a lift actuator (68) operatively connected between the lift frame and the rear lift arm, the lift actuator adapted to pivot the rear lift arm relative to the lift frame; and an extension actuator (108) adapted to extend or retract the front lift arm relative to the rear lift arm (Par. 0010-0027 and Fig. 1 and 5).  
Claim 41.  The utility loader of claim 39, further comprising a tool assembly (22) carried on the front ends of the front lift arms (Fig. 1).  
Claim 42.  The utility loader of claim 39, wherein the prime mover is located at a position on the lift frame that is between the left and right lift arm assemblies (Par. 0014 and Fig. 1).  
Rorabaugh does not recite;
Claim 39.  The lift actuator (68) operatively connected between the lift frame and a point () at or forward of the front end of the rear lift arm.
Claim 40.  The utility loader of claim 39, further comprising a bracket fixedly coupled to the front end of the rear lift arm, wherein the bracket defines the point at or forward of the front end of the rear lift arm, wherein the lift actuator is attached to the bracket at the point.  
	However, Baker discloses a lift arm assembly (12) having a rear lift arm (22) and a front lift arm (20), and a lift actuator (32) operatively connected between the lift frame and the rear lift arm, and further teaches the lift actuator is attached to a bracket (34) fixedly coupled to the front end of the rear lift arm, wherein the bracket defines a point (pivot connection between 32 and 34) at or forward of the front end of the rear lift arm, the bracket is effective to angularly raise and lower the boom assembly so that the digger arm can be raised and lowered to perform a trenching operation (Col. 4 and Fig. 1). 
Therefore, in view of Baker’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Rorabaugh’s lift arm assembly to include a bracket at the end of the rear lift arm to provide a lift actuator connection point at or beyond of the end of the rear lift arm so that the digger arm can be raised and lowered to perform a trenching operation.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Rorabaugh in view of Albright, and further in view of Mrozek.
Rorabaugh does not recite;
Claim 38.  The rear lift arm comprises one or more pads located within the rear lift arm and positioned between the rear lift arm and the front lift arm.
However, Albright discloses a lift frame (12) carrying a prime mover (not illustrated), ground engaging members (14), and a lift arm assembly (22) comprising a rear lift arm (40) and a front lift arm (42) telescopically engaged with the rear lift arm (Col. 2-3 and Fig. 1), and further teaches the rear lift arm comprises one or more pads (180) located within the rear lift arm and positioned between the rear lift arm and the front lift arm to provide wear bearings to guide and properly positioned front lift arm relative to the rear lift arm (Col. 6 and Fig. 5).
Therefore, in view of Albright’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Rorabaugh’s lift arm assembly one or more pads (180) located within the rear lift arm and positioned between the rear lift arm and the front lift arm to provide wear bearings to guide and properly positioned front lift arm relative to the rear lift arm.
Rorabaugh does not recite;
Claim 38.  The rear lift arm further comprises one or more threaded adjusters () movably coupled to the rear lift arm and configured to contact the front lift arm.
However, Mrozek discloses a telescopic arm assembly (27) comprising a rear arm (28) and a front arm (43) telescopically engaged with the rear arm, and further teaches the rear lift arm comprises one or more threaded adjusters (46) movably coupled to the rear lift arm and configured to contact the front lift arm to facilitate alignment and realignment of the front arm with the rear arm (Col. 3-5 and Fig. 1-2).  
Therefore, in view of Mrozek’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Rorabaugh’s lift arm assembly to .
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 23 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 19 of U.S. Patent No. 10,718,098.  Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the cited claims.
Claims 32 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 19 of U.S. Patent No. 10, 718,098 in view of Rorabaugh. 
Claims 32 and 37 are not patentably distinct from Claim 14 of U.S. Patent No. 10, 718,098 accept for the Claim 32 limitation the extension actuator is attached to and located laterally inward of at least a portion of the associated front and rear lift arms, wherein the extension actuator is positioned such that no portion protrudes above or below its respective rear lift arm.
However, Rorabaugh discloses a utility loader (10) comprised of a lift frame (12) having a telescopic lift arm assembly (Fig. 4) and an extension actuator (108), and further teaches the extension actuator is attached to and located laterally inward of at least a portion (outer sides) of the associated front and rear lift arms, wherein the extension actuator is positioned such that no portion protrudes above or below its respective rear lift arm (Par. 0010-0028 and Fig. 1 and 4).
Therefore, in view of Rorabaugh’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the claimed invention of US Pat. No. 10, 718,098 to include the extension actuator located laterally inward of at least a portion of the .
Claims 39-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 19 of U.S. Patent No. 10, 718,098 in view of Rorabaugh.
Claims 39-41 are not patentably distinct from Claim 19 of U.S. Patent No. 10, 718,098 accept for the limitations;
Claim 39. The lift actuator operatively connected between the lift frame and a point at or forward of the front end of the rear lift arm.
Claim 40. The utility loader of claim 39, further comprising a bracket fixedly coupled to the front end of the rear lift arm, wherein the bracket defines the point at or forward of the front end of the rear lift arm, wherein the lift actuator is attached to the bracket at the point.
However, Baker discloses a lift arm assembly (12) having a rear lift arm (22) and a front lift arm (20), and a lift actuator (32) operatively connected between the lift frame and the rear lift arm, and further teaches the lift actuator is attached to a bracket (34) fixedly coupled to the front end of the rear lift arm, wherein the bracket defines a point (pivot connection between 32 and 34) at or forward of the front end of the rear lift arm, the bracket is effective to angularly raise and lower the boom assembly so that the digger arm can be raised and lowered to perform a trenching operation (Col. 4 and Fig. 1). 
Therefore, in view of Baker’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the claimed invention of U.S. Patent No. 10, 718,098 to include a bracket at the end of the rear lift arm to provide a lift actuator connection point at or beyond of the end of the rear lift arm so that the digger arm can be raised and lowered to perform a trenching operation.
Claims 23 and 25-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, and 9-10 of U.S. Patent No. 10,975,543. Although the claims at issue are the examined application claims are anticipated by the cited claims.
Claims 24 and 32-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 15-20 of U.S. Patent No. 10,975,543 in view of Rorabaugh. 
Claim 24 is not patentably distinct from Claim 1 of U.S. Patent No. 10,975,543 accept for the limitation a bracket defining an attachment point.
Claim 32 is not patentably distinct from Claim 11 of U.S. Patent No. 10,975,543 accept for the limitation a lift actuator.
Claim 33 is not patentably distinct from Claim 11 of U.S. Patent No. 10,975,543 accept for the limitation the prime mover is positioned on the lift frame at a location lateral to the lift arm assembly.
Claim 39 is not patentably distinct from Claim 20 of U.S. Patent No. 10,975,543.  Claim 20 discloses a lift arm assembly, but does not disclose the lift arm assembly is comprised of left and right lift arm assemblies.
Claim 42 is not patentably distinct from Claim 20 of U.S. Patent No. 10,975,543 accept for the limitation the prime mover is located at a position on the lift frame that is between the left and right lift arm assemblies.
However, Rorabaugh discloses a utility loader (10) comprised of a lift frame (12) having a telescopic lift arm assembly (Fig. 4), and further teaches a bracket (42) defining a lift actuator attachment point (72), a lift actuator (68), the prime mover is positioned on the lift frame at a location lateral to the lift arm assembly (Par. 0014 and Fig. 1 and 4), the lift arm assembly is comprised of left and right lift arm assemblies (Fig. 4), and the prime mover is located at a position on the lift frame that is between the left and right lift arm assemblies (Par. 0014 and Fig. 1 and 4).
Therefore, in view of Rorabaugh’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the claimed invention of US Pat. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/RONALD P JARRETT/Primary Examiner, Art Unit 3652